﻿232.	 Mr. President, I should like, first of all, to join the preceding speakers in extending to you, on behalf of the Government and people of the Federal Republic of Nigeria, my warmest congratulations on your well-deserved election to the presidency of the thirty-eighth session of the General Assembly. You have assumed the presidency of this august Assembly at a particularly difficult time when the international situation is under considerable strain, with the eruption of conflicts and tensions in virtually all regions of the world and the apparent collapse of detente between the two super-Powers. Your outstanding diplomatic skills, patience and wisdom will be severely tested in the months ahead. But we are confident that under your able leadership  guidance, the General Assembly will make substantial progress towards the attainment of an enduring global peace and security.
233.	I should also like to avail myself of this opportunity to extend to your predecessor, Mr. Imre Hollai of Hungary, our deep appreciation and gratitude for the able and effective manner in which he guided the General Assembly in its deliberations in the past year. We were deeply impressed by his exertions in promoting the cause of peace throughout the world. He proved extremely adroit in his handling of very delicate and sensitive issues. The failures of this Assembly, however, particularly in reaching agreement on several critical issues, such as the launching of the global economic negotiations, cannot be blamed on him. Collectively, we bear responsibility for those failures.
234.	I should also like, on behalf of my Government and the people of Nigeria, to welcome Saint Christopher and Nevis to membership in the United Nations and to express our conviction that it will make a positive contribution to the search for global peace and security.
235.	Since the last session of this body there has been a steady and disturbing deterioration of the international situation. It has reached such crisis proportions that there is now universal concern that the world is now tottering on the brink of war.
236.	The global eruption of crises, conflicts and tensions has been further aggravated by the massive build-up of arms, especially nuclear weapons, which now represent the gravest danger to international peace and security and to the very survival of mankind itself. Ignoring mankind's pleas and appeals for sanity, the super-Powers in particular have embarked not only upon a massive accumulation of weaponry, but also a qualitative improvement of such weapons. Negotiations on arms reduction and disarmament at the various forums have continued to founder on the rock of rivalry and deep mistrust between the two super-Powers. Instead of making a steady and progressive effort towards achieving nuclear disarmament, the two Powers are hell-bent on achieving nuclear deterrence through a further expansion of their already awesome arsenals.
237.	Doomsday may well be on our doorstep now. That is why it is absolutely essential for the two super-Powers to seek  peace through co-operation, instead of adopting confrontation as a substitute for negotiation. In a futile attempt to achieve global hegemony and world domination for themselves, they have resorted to proxy wars in all regions of the world where the clearly expressed will of the people for peace, prosperity and stability is being subverted and steadily undermined through the threat and use of force. The territorial integrity and sovereignty of States, all of which are entitled to the protection of the United Nations, are being daily undermined in Chad, Nicaragua, Lebanon, Kampuchea and Afghanistan under one pretext or another and in defence of highly questionable and dubious principles and values. The most sophisticated weapons are being rapidly deployed in what is clearly an unbridled and disconcerting arrogation of power. Direct and indirect interference by the super-Powers in the internal and external affairs of small and weak States are now in the ascendancy in every region of the world.
238.	Nigeria is deeply concerned about these trends, which are clearly detrimental to peaceful coexistence among all States. The situation calls urgently for concerted global action to ensure the security of weak and small States, as well as their freedom from external interference in their internal affairs. The relaxation of tensions has become the urgent priority of the international community, but this essential goal cannot be attained through such negative concepts as the balance of terror, spheres of influence, deterrence and alien domination. Small and weak States have as much right as the big Powers to develop along their own freely chosen paths without any external interference or pressure. Efforts should be intensified at the international level actively to promote the principles of peaceful coexistence and self- determination through the conclusion of the process of decolonization.
239.	Let me now refer particularly to the situation in southern Africa, which also continues to be a matter of utmost concern to my Government. For nearly four decades now, the racist policies of the South African white minority regime have been roundly condemned in this Hall as well as in the Security Council. Our concern is not merely that racial discrimination exists in South Africa, but that it has been institutionalized, enshrined in law and made all-pervasive. All attempts at a peaceful change through necessary reforms have failed. Frustration among the blacks has made them resort to armed struggle to eradicate the apartheid system. Unless there is a fundamental change in South Africa through recognition of the inherent right of the 20 million blacks to participate fully and equally with the whites in South Africa's political and economic processes, there is a grave danger of a catastrophic racial conflict that will have serious ramifications throughout the world.
240.	If South Africa continues to spurn all appeals for a change and fails to deal justly and effectively with its racial problem, that failure will impose heavy economic, military and political penalties on its allies in the Western countries. The response and attitude of most of the Western countries to the racial problem in South Africa is not only most disappointing, but also self-defeating. Publicly they routinely join in the world-wide condemnation of South Africa's racist doctrines, but privately they continue to pursue policies which only encourage the racist regime in its intransigence. They do not support the application of the necessary economic and political pressures on South Africa to compel it to embark on the necessary eradication of its obnoxious racist doctrines. When we call for sanctions, we are told by the Western allies of racist South Africa either that the imposition of sanctions will not work or that it is incompatible with their fundamental belief in the principle of global free trade. Yet these powerful countries are quick and eager to resort to economic sanctions in less compelling situations. There is no question but that the racist regime of 

South Africa has enjoyed the encouragement, support and approval of these Western States in its arrogant rejection of am peaceful efforts to bring about the urgently desired changes in the country. Not only have the major Western Powers failed to take action against the apartheid regime in accordance with their commitments and obligations under the Charter of the United Nations, but they have directly, openly and covertly assured the racist regime of its survival and prosperity through vastly increased economic co-operation. At the recent Second World Conference to Combat Racism and Racial Discrimination, held at Geneva, the duplicity of the Western Powers was once again unmasked when they failed to join the consensus in the Programme of Action adopted by the Conference against the
apartheid regime and its Israeli collaborators.
241.	The so-called policy of constructive engagement with the apartheid regime is deeply offensive and repugnant to Africa and to decent men and women throughout the world. It is nothing but a cover for the sinister motives of the United States and others for continuing their policy of support for the	regime in southern Africa, and we reject it completely since it is open encouragement to the racist regime. Contrary to the claim of the present United States Administration, it is not a balanced policy. Within the framework of this policy we have seen increased diplomatic, political, economic and military cooperation between the racist regime of South Africa and its Western allies. At the United Nations the United States has assured the racist regime of South Africa of diplomatic cover by vetoing all efforts to impose punitive measures on that regime for its repeated acts of aggression against its neighbours as well as for its refusal to withdraw from Namibia. It would not even permit a condemnation of racist South Africa for its invasion and continued occupation of Angola. How can such a policy which supports the aggressor be regarded as balanced or constructive?
242.	The recent approval by the Government of the United States of the request by seven United States corporations to provide technical and maintenance services to a nuclear power installation in racist South Africa is in violation of Security Council resolutions 418 (1977) and 473 (1980). This approval is being granted despite the well-known objections of Africa and the international community to any form of nuclear co-operation or collaboration with the racist regime of South Africa.
243.	It is particularly regrettable that this approval was granted despite the persistent refusal of apartheid South Africa to allow inspection and verification of its nuclear installation by IAEA. We hope that in view of the objections raised not only by the whole of Africa but also by the international community, the United States authorities will cancel this contract, which is clearly detrimental to the cause of peace and freedom in Africa.
244.	Recently, authoritative statements were made by Washington to the effect that peace and security in southern Africa could be restored only if the so-called security concerns of the apartheid regime were met. Let me make it abundantly clear that we are unable to accept the notion that the racist regime of South Africa has any legitimate security concerns which have to be met by African States. Equally, the proposition that the African States in the region should seek peaceful coexistence with the racist regime of South Africa is most objectionable, and we reject it completely. It is apartheid South Africa that has consistently sought to undermine the peace, security and stability of the region by its incessant and unprovoked aggression against its neighbours. Collectively and separately, African States in the region have never posed, and could not now pose, any threat to the security of racist South Africa. None of them has ever attacked South Africa. In contrast, troops from the racist regime of South Africa now occupy much of southern Angola. It is the security concerns of the front-line States and not those of the apartheid regime that should be met.
245.	The apartheid regime stands universally condemned for its persistent, unjustified and unprovoked aggression and acts of destabilization against the frontline States. Recently the racist regime closed its borders with Lesotho in order to force that country to deny political refuge to those fleeing from Pretoria's persecution. When Lesotho turned to the Western allies of the racist regime, it met with a stony silence from them. Lesotho's independence and sovereignty mean nothing to them. Yet these countries which continue to collaborate with the apartheid regime would have the world believe that they are the defenders of freedom throughout the world. Africa is not and cannot be deceived by the duplicity of these Powers.
246.	With regard to the situation in Namibia, my Government would like to express its deep appreciation and gratitude to the Secretary-General for his untiring efforts to bring about the independence of that Territory. As he discovered during his recent mission to South Africa, all outstanding constitutional issues within the framework of Security Council resolution 435 (1978) had in fact been resolved during proximity talks with the contact group last year. South Africa's insistence on the withdrawal of Cuban troops from Angola as a precondition for Namibia's independence is merely a red herring, a pretext for pursuing other sinister objectives in Angola. Neither Angola itself, nor the presence of Cuban forces there at the invitation of the Angolan Government can conceivably be represented as a threat to the security of South Africa, which now occupies one third of Angola's territory. Without the withdrawal of South Africa's forces from Angola, the cessation of support for the UNIT A? bandits and reasonable assurances and guarantees about Angola's security, Angola cannot reasonably be expected to terminate its security arrangements with Cuba.
247.	It is the view of my Government that nothing short of the application of economic and other sanctions will bring racist South Africa to its senses. For decades all international appeals to apartheid South Africa have fallen on deaf ears. There is no longer any valid excuse or explanation for South Africa's continued intransigence except that it hopes and, indeed, believes that those Western countries that profit from the apartheid system will continue to thwart all efforts to impose sanctions on that regime.
248.	Clearly, the situation in southern Africa, particularly the persistent refusal of the racist regime to withdraw from Namibia, now calls for the invoking of the provisions of Chapter VII of the Charter of the United Nations. Those provisions, including recourse to sanctions as a punitive measure, were intended to deal with precisely the kind of situation we now have in southern Africa. Those permanent members of the Security Council which continue to prevent the Council from discharging its full responsibility by protecting the racist regime from sanctions bear a very heavy moral and historical responsibility for their reprehensible policy. They have left the people of South Africa and Namibia with no choice other than to seek redress through armed struggle. The Government and people of Nigeria will continue to provide them with all necessary support to enable them to wage their war of liberation against the racists. We have a moral obligation to do so, for our own independence and freedom 
will remain incomplete as long as these unhappy people continue to be held in bondage.
249.	My Government is equally concerned about the increasingly dangerous interventionist policy being pursued in Africa by some external Powers in Western Sahara, in the Horn of Africa and, more recently, in Chad. Localized disputes in these areas have been aggravated by foreign intervention, thus making it increasingly difficult for our continental organization, the OAU, to exercise fully its functions and responsibilities for resolving those disputes. We strongly condemn all external Powers that have intervened in Chad. Their intervention has added to the suffering and misery of the people of Chad. We therefore join in the call for the complete withdrawal of all foreign forces from Chad. The people of Chad must be allowed to resolve their differences without any external intervention. Africa must not be turned into an arena for proxy wars waged by the superpowers.
250.	The Middle East has continued to be a major centre of conflicts and tensions because of Israel's expansionist policy and aggression. My Government strongly deplores Israel's refusal to comply with Security Council resolution 497 (1981), which, we believe, provides the basis for a resolution of the Middle East problem. Israel's attempt to annex the Syrian Golan Heights, the invasion of Lebanon and the outrage of the massacres at Sabra and Shatila are an ample demonstration of Israel's complete disregard of international opinion and of the decisions of both the Security Council and the General Assembly. Nigeria is strongly opposed to those policies and will continue to support the people of Palestine in their just and legitimate demand for a homeland of their own. It is our firm conviction that a durable settlement of the problem of the Middle East can be achieved only with the active participation of all the interested parties, particularly the people of Palestine under the leadership of the PLO. Any unilateral effort towards a settlement can only be partial and is therefore doomed to failure. The recent eruption of fighting in Lebanon is sufficient evidence of the inadequacy of the settlement plan being pursued so vigorously by certain Powers. That plan will fail because it does not take fully into account the interests of the Palestinian people and their legitimate demand for a homeland of their own. In this regard, Nigeria fully supports the conclusions of the International Conference on the Question of Palestine held recently at Geneva. We deeply regret the failure of certain Western Powers to attend that Conference.
251.	My Government is also deeply concerned about the growing collaboration between Israel and South Africa, especially in the military and nuclear fields. This collaboration is inimical to the security of the whole of Africa and represents a threat to that security which Africa cannot ignore. As long as Israel persists in this policy it cannot hope for amity in its relations with Africa.
252.	Recent developments in Central America are also a matter of concern to my Government. My Government strongly deplores direct intervention in the internal affairs of Nicaragua and other Central American States by a certain Power. Regardless of our views about the direction in which those States are moving, it is morally wrong and contrary to the provisions of the Charter for any external Power to force a change in their political and economic systems through the use or threat of force. We would urge this external Power to respect the inherent right Of Nicaragua and other Central American States to develop along their freely chosen path. We fully endorse and support the efforts of the Contadora Group to ease the tension in the region and to secure a negotiated settlement which will take full account of the right of all the people of the region to national self-determination, independence and sovereignty.
253.	With regard to the situations in Afghanistan, Kampuchea and Korea, my Government is firmly convinced that only a reaffirmation and recognition of the right of the peoples of those countries to determine their own destinies, free from foreign interference, subversion, coercion or occupation and through the process of negotiations, will lead to a durable settlement. We therefore join in the call for the withdrawal of all foreign troops from those countries so as to provide a climate conducive to a negotiated settlement. The presence of foreign troops can only continue to impede the process of securing a durable peace.
254.	In addition to the profound anxieties raised by the prevailing global instability and tension, there is an equally widespread concern about the economic crisis which has confronted the world for some time now. Indifference to this crisis is a luxury which no country, no matter how strong economically, is able to afford in these circumstances, not only because of the scale of the crisis, but also because of its devastating impact on all groups of countries. It is indeed every country that suffers when world output and international trade contract in the manner already witnessed, particularly when the world economy drifts from bad to worse because of persisting maladjustments. To put it in a nutshell, international commodity markets are in a most sorry state, and the multilateral trading system is undergoing a serious erosion, while the international monetary and financial system is anything but orderly.
255.	My Government is equally concerned about the ever-widening economic gap between the developed and developing countries. This is an important point, not just because it underscores the inherent structural imbalance in the global economy, but also because the burden of adjustment in the current crisis has fallen disproportionately on the developing countries. The grim economic picture in most of the developing countries is all too familiar: high foreign debts, continued erosion of terms of trade, an unacceptably high level of inflation—most of it exported to them—sharp increases in the cost of capital and international credit, further restrictions on lending by the commercial banks and the continued decline in the flows of official development assistance. These formidable negative trends have led to a deep recession in the economies of the developing nations, resulting in a further decline in 1982 of the per capita gross domestic product of those countries. The development process has virtually come to a halt in most developing countries, as many of us have been forced by the deteriorating external environment in particular to curtail essential imports and national development programmes.
256.	The critical economic situation in the African continent should indeed be underlined at this juncture because our countries are much worse off than those of any other region of the world. At a time of global improvement in food supply, acute shortages persist in Africa and have serious consequences in terms not only of increasing famine and hunger but also of the constraining influence on development of mounting food import bills. Owing to over-dependence on the export of one or two primary commodities, the continuing decline and uncertainty in commodity prices have taken their heaviest toll on African economies. The calamitous fall of export earnings has been compounded by a contraction of the external flow of resources. Obviously, one of the major 
prerequisites for economic recovery in Africa is to ensure a substantial flow of external finance to the region.
257.	Although the universal impact of the current economic crisis obviously calls for concerted efforts by the entire international community, regrettably the multilateral spirit is on the wane. We have in the past few years continued to witness a growing reliance by the developed countries on a bilateral rather than a multilateral approach to settling the crisis confronting the world economy, particularly the economic problems of the developing countries. But we know full well that the results have been most disappointing. It is indeed widely acknowledged that the acute resource problem currently facing such leading development organizations as, for example, UNDP is attributable principally to the stagnation in the overall flow of official development assistance and the decline in the proportion committed through multilateral channels. Aside from this we see little advantage in undue recourse to bilateralism, which has indeed heightened the tendency to determine and allocate assistance on the basis of strategic East-West considerations that are completely irrelevant to the dire needs of the developing nations. The half-hearted approach which now seems to characterize international economic negotiation is probably the worst feature of the present crisis of multilateralism.
258.	A word about the sixth session of the United Nations Conference on Trade and Development, held at Belgrade, is appropriate at this stage, since it was the most important negotiating conference held this year. We had hoped that the opportunity of the Belgrade meeting would be fully seized to deal decisively, effectively and in an integrated and global manner with the various problems of global trade and development, particularly the adverse situation facing the developing countries. Along with other members of the Group of 77, we went to Belgrade determined to be constructive and conciliatory, but we discovered to our utter dismay and disappointment that our partners in the North were in no mood for reciprocity. In the end what emerged from the Conference was a rehash of the results of previous sessions, with the addition of just a few half-measures, which did not amount to the serious package of urgent remedial and long-term measures that had been sought.
259.	It is clear that we have all missed yet another golden opportunity to take appropriate measures to revitalize the world economy and, in particular, the accelerated and sustained development of developing countries. The international community has delayed taking the necessary vital steps, however, and this has worsened the plight of both the strong and the weak. We therefore wonder how long our partners in the North, particularly the developed market economies, will continue to drag their feet with regard to the restructuring of international economic relations. Greater progress could undoubtedly be made in this regard through a better appreciation by the developed countries of the reality of interdependence and the fact that the developing countries as a group have become a significant partner in the international economy.
260.	The foregoing remarks are pertinent since they underscore the caution with which many have been inclined to receive reports about the economic upturn in certain developed countries. To us this is not a time for raising false expectations. Nor do we think that any trickle-down from the so-called recovery is the panacea for the grave economic problems facing the developing world. The deepening global crisis makes it ever more clear that We are dealing not with a mere cyclical phenomenon but with problems of structural maladjustments in various areas of international economic relations that require global and integrated solution.
261.	Unless the structural imbalance that lies at the heart of the current global economic crisis is redressed urgently through a major and concerted international effort, it not only will remain a source of friction in relations among nations but will also undermine the steady growth of the world economy. Four years ago it appeared that there was a recognition of the necessity for an international effort when the Assembly adopted by consensus resolution 34/138, on global negotiations relating to international economic co-operation for development. Unfortunately, nothing positive has happened since to permit the launching of the global negotiations. Rather, consultations on the matter have simply petered out, and the situation now is one of total impasse and deadlock.
262.	Responsibility for the failure to launch the global negotiations must rest with those countries which remain adamantly opposed to the idea. Now that this item is inscribed on the agenda of this session, all may not be lost yet. Together with other developing countries, we remain ready to engage in a constructive dialogue with the developed countries on this matter, in the belief that there is a mutuality of interests in seeking necessary reforms in the existing international economic order. We would therefore urge them to show the necessary political will in support of all efforts to facilitate progress towards the establishment of the new international economic order.
263.	Stability and peaceful coexistence cannot be achieved in a world where the overwhelming majority of mankind lives in abject poverty and penury, nor can sustained global economic growth be attained without the active participation of the developing nations. Since, therefore, everyone stands to benefit from an enduring recovery of the world economy, and knowing the catastrophe to which inaction or feeble efforts can lead, the international community must take swift action in putting together a package of measures, short-term and long- term, which respond to the needs of developing nations in particular. Commodity markets must be significantly strengthened through accelerated implementation of the integrated programme for commodities, including the early coming into force of the Agreement Establishing the Common Fund for Commodities, which my Government ratified recently. The rising tide of protectionism in the developed countries must be brought under control in the interest of world trade. There is also the imperative need to inject substantial and additional liquidity which responds to the needs of the world economy, particularly the accelerated growth of developing countries.
264.	Before concluding my statement, I should like to declare the total support of my Government and the people of Nigeria for the peace movement, whose members are now clamouring throughout the world for an end to the arms race. The deployment of an ever-increasing number of nuclear warheads and the militarization of outer space make the spectre of a global holocaust a real possibility. This sword of Damocles has become an intolerable burden on mankind. The recent Korean jet incident shows how easily the world could be plunged into a nuclear holocaust through a sheer military blunder.
265.	We must never allow a nuclear holocaust to happen. Collectively, we all have a responsibility to ensure that it does not, for the greatest tragedies have occurred not so much because of what was finally done as because of what had earlier foolishly been left undone.
 
	
